DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 7-10 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. [U.S. 9,608,355] in view of Ito et al. [U.S. 6,146,200].
Regarding claim 1, Nagai discloses a connector assembly, comprising: a connector body (fig. 1a; 13) defining a terminal cavity (fig. 1a; 21); a terminal retainer (fig. 2; 40) attached to the connector body (13) by a flexible hinge (fig. 4b; 44) and configured to retain a terminal (fig. 2; 31) within the terminal cavity (fig. 2; 21); and a connector lock (fig. 2; 17) configured to secure the connector body (13) to a corresponding mating connector assembly (fig. 1a; 1).
Regarding claims 1, 4 and 16-18, Nagai does not disclose the connector lock further configured to limit rotation of the terminal retainer around the flexible hinge [claim 1]; wherein the terminal [claim 4]; wherein the connector lock is configured to limit rotation of the terminal retainer around the flexible hinge to less than 90 degrees [claim 16]; wherein the connector lock is configured to limit rotation of the terminal retainer around the flexible hinge to less than 45 degrees [claim 17]; wherein the connector lock is configured to limit rotation of the terminal retainer around the flexible hinge to less than 30 degrees [claim 18].
Regarding claims 1, 4 and 16, Ito teaches the connector lock (fig. 15; 30 is considered to be a connector lock because it will connect 5 to a mating connector) further configured to limit rotation of the terminal retainer (fig. 15; 8) around the flexible hinge (fig. 15; 9); the terminal retainer (8) is arranged between the connector lock (30) and the connector body (fig. 15; 18); wherein the connector lock (30) is configured to limit rotation of the terminal retainer (8) around the flexible hinge (9) to less than 90 degrees (see fig. 15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the connector lock further configured to limit rotation of the terminal retainer around the flexible hinge; the terminal retainer being arranged between the connector lock and the connector body and the connector lock being configured to limit rotation of the terminal retainer around the flexible hinge to less than 90 degrees as suggested by Ito for the benefit of providing improved retention strength for a terminal once loaded in a connector in order to prevent the hinge from completely opening up.
Furthermore regarding claims 17 and 18, Nagai modified by Ito still does not disclose wherein the connector lock is configured to limit rotation of the terminal retainer around the flexible hinge to less than 45 degrees [claim 17]; wherein the connector lock is configured to limit rotation of the terminal retainer around the flexible hinge to less than 30 degrees [claim 18]. 


Regarding claim 5, Nagai modified by Ito has been discussed above. Nagai discloses wherein the connector body (13), the connector lock (17-19), and the terminal retainer (40) are integrally formed (see fig. 1a).

Regarding claim 7, Nagai modified by Ito has been discussed above. Nagai discloses wherein a free end (fig. 6a; opposite end of 44 see fig. 6b) of the terminal retainer (40) is arranged opposite the flexible hinge (44).

Regarding claim 8, Nagai modified by Ito has been discussed above. Nagai discloses wherein the free end (opposite end of 44) of the terminal retainer (40) has an angled latching feature (fig. 6a; 46) that is configured to engage a corresponding angled latching feature (fig. 6a; 65) defined by the horizontal portion (14) of the connector body (13).

Regarding claim 9, Nagai modified by Ito has been discussed above. Nagai discloses wherein the flexible hinge (44) is arranged closer to an end (44 is facing the end of 14) of the horizontal portion (14) opposite end of 44) is arranged closer (interpreted free end faces the interpreted vertical portion) to the vertical portion (vertical portion that delimits 19, see figs. 3 and 4a).

Regarding claim 10, Nagai modified by Ito has been discussed above. Nagai discloses wherein the free end (opposite end of 44) is arranged closer (interpreted free end faces the interpreted vertical portion) to the vertical portion (vertical portion that delimits 19, see figs. 3 and 4a) and the flexible hinge (44) is arranged closer to an end (44 is facing the end of 14) of the horizontal portion (14).

Regarding claims 14, Nagai discloses a connector assembly, comprising: a connector body (13) having a vertical portion (vertical portion that delimits 19) and a horizontal portion (14) defining a terminal cavity (21); a terminal retainer (40) attached to the connector body (13) by a flexible hinge (44) and configured to retain a terminal (31) within the terminal cavity (21).
Regarding claims 14, 19 and 20, Nagai does not disclose means for limiting rotation of the terminal retainer around the flexible hinge to less than 90 degrees [claim 14]; means for limiting rotation of the terminal retainer around the flexible hinge to less than 45 degrees [claim 19]; means for limiting rotation of the terminal retainer around the flexible hinge to less than 30 degrees [claim 20].
Regarding claim 14, Ito teaches means for limiting rotation (30 limits rotation) of the terminal retainer (8) around the flexible hinge (9) to less than 90 degrees.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate means for limiting rotation of the terminal retainer around the flexible hinge to less than 90 degrees as suggested by Ito for the benefit of providing improved retention strength for a terminal once loaded in a connector in order to prevent the hinge from completely opening up.
Furthermore regarding claims 19 and 20, Nagai modified by Ito still does not disclose means for limiting rotation of the terminal retainer around the flexible hinge to less than 45 degrees [claim 19]; means for limiting rotation of the terminal retainer around the flexible hinge to less than 30 degrees [claim 20].
However it would have been further obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate means for limiting rotation of the terminal retainer around the flexible hinge to less than 30 degrees because it would have been an obvious matter of design choice to limit rotation of the terminal retainer around the flexible hinge to less than 30 degrees since applicant has not disclosed whether limiting rotation below 90 degrees or 30 degrees solves any stated problem and it appears that the invention would perform equally well with limiting rotation below 90 degrees; and also for the benefit improving the terminal retention strength once loaded into a connector body.

Regarding claim 15, Nagai modified by Ito has been discussed above. Nagai discloses wherein the connector assembly further comprises means (17-19) for securing the connector body (13) to a corresponding mating connector assembly (1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. [U.S. 9,608,355] and Ito et al. [U.S. 6,146,200] as applied to claim 1 above, and further in view of Tanaka et al. [U.S. 7,407,403].
Nagai and Ito discloses (Nagai) the connector body (13) having a vertical portion (vertical portion that delimits 19) and a horizontal portion (14) defining a terminal cavity (21) and wherein the connector lock (17-19) comprises an arcuate beam (fig. 1a; 18) fixed at a first end (fig. 1a; portion of 18 that is fixed to 14) to the horizontal portion (14).

However Tanaka teaches the beam (fig. 4; 9) fixed (9 is fixed with 19 through 20 and 23, see fig. 5) at a second end (fig. 4; end where 19 is) to the vertical portion (fig. 4; 19).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate an arcuate beam fixed at a second end to the vertical portion as suggested by Marceau for the benefit of improving the resilient strength of the beam.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. [U.S. 9,608,355] and Ito et al. [U.S. 6,146,200] as applied to claim 1 above, and further in view of Wilber et al. [U.S. 6,234,826].
Nagai and Ito discloses all of the claim limitations except wherein the connector lock comprises a plurality of arcuate beams, wherein each beam of the plurality of arcuate beams is fixed at a first end to the horizontal portion and at a second end to the vertical portion.
However Wilber teaches the connector lock (fig. 1; 62, 64, 66, 74) comprises a plurality of arcuate beams (74), wherein each beam of the plurality of arcuate beams is fixed at a first end (fig. 1; 63) to the horizontal portion (fig. 1; 14 is a horizontal housing) and at a second end (fig. 1; where 66 joins 74) to the vertical portion (fig. 1; 40, 22, once assembled see Col 7 Ln 57-58).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the connector lock comprises a plurality of arcuate beams, wherein each beam of the plurality of arcuate beams is fixed at a first end to the horizontal portion and at a second end to the vertical portion as suggested Wilber for the benefit of providing an improved durable flexible locking arm and limit over-deformation of the arm.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. [U.S. 9,608,355] and Ito et al. [U.S. 6,146,200] as applied to claim 7 above, and further in view of Hocevar et al. [U.S. 13,348,019].
Regarding claim 11, Nagai and Ito teaches all of the claim limitations except wherein the terminal retainer is maintained in a pre-staged position by a frangible member.
However Hocevar teaches wherein the terminal retainer (fig 3; 32) is maintained in a pre-staged position (fig. 3) by a frangible member (fig. 3; 57, see Col 3 Ln 9-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the terminal retainer is maintained in a pre-staged position by a frangible member as suggested by Hocevar for the benefit improving the loading process of a terminal into a housing.

Regarding claim 12, Nagai modified by Ito and Hocevar has been discussed above. Nagai discloses wherein the terminal retainer (40) is configured to allow the terminal (31) to be inserted within the connector body (13) when in the pre-staged position (fig. 8, open position).

Regarding claim 13, Nagai modified by Ito and Hocevar has been discussed above. Nagai discloses wherein the terminal retainer (40) is configured to retain the terminal (31) within the connector body (13) when in the staged position (fig. 7a; closed position).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/               Examiner, Art Unit 2831                                                                                                                                                                                         /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831